Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 12/21/2021.
Claims 1, 4, 6-10 and 12-14 are amended, and claim 5 is canceled.
The specification amendment has been entered.
Claims 1-4 and 6-14 are pending and examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first end of the fabric attached to both the roller and the strip(see claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claim 9 is objected to because of the following informalities: in line 2, “a second end fabric” should be changed to “a second end of the fabric”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claims 2-4 and 11-12, it is not clear how the strip is multiple strips interconnected when the strip(s) has no shape memory.  The metes and bounds of the claim are not clear as to how the strips are held together when they have no memory to maintain the shape of the tongue and groove(as an example) and therefore to interconnect the strips.  Or in the alternative, does the term “no shape memory” refer to the strips being rigid. 
In claims 6 and 13, the metes and bounds of the claim are not clear as to the use of force or energy to minimize the shape memory, when in claim 1 the strip has no shape memory to minimize. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Regarding claims 1 and 10, Byeon discloses an assembled blind assembly(1, see Figs.) comprising: 
a frame(2),
a roller(4, see Figs. 4-9) supported by the frame and located underneath an upper end of the frame; 
a strip(9b), with the fabric attached, inserted horizontally into the upper end of the frame(see Figs 4-9); 
a fabric(7/7a, 7b), a first end of the fabric attached to the strip(see Figs. 4-9);
wherein the strip is comprised of materials with no straight shape memory(the strip 9b is “a bar” and is therefore inherently considered to be rigid and therefore have no shaped memory).
Regarding claims 6 and 13, Byeon discloses the blind assembly of claim 1, wherein the strip has been subjected to use of force or energy to minimize the shape memory(force or energy is sed to place the bar in the slot in the frame and is therefore considered to meet the claim limitation).
Regarding claim 7, Byeon discloses the blind assembly of claim 1, wherein the fabric is a zebra type roller shade(see Fig. 1).
Regarding claim 8, Byeon discloses the blind assembly of claim 7 , wherein the zebra type roller shade is comprised of two sheets of fabric(7a, 7b), wherein each sheet is comprised of alternating horizontal bands of fabric(see Fig. 1), where-in the first fabric 
Regarding claims 9 and 14, Byeon discloses the blind assembly of claims 1 and 10, further comprising: a moveable lower frame(10) supported by a second end the fabric(see Figs. 2 and 6), the second end opposite the first end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Byeon.
Byeon discloses the assembly and method of claims 1 and 1010, but lacks the comprised of multiple strips connected in series.
The use of multiple strips connected in series is considered well within the purview of a skilled artisan to have provided a longer strip given the intended use of the assembly and specific design, specifically length, requirements thereof. The specific joint used is considered a feature best determined by a skilled artisan given the design requirements of the assembly.

Response to Amendment
Applicant’s amendment has overcome the previous 112 and prior art rejections.  The drawing objection remains. The drawings submitted appear to be the same as originally filed and do not overcome the drawing objections.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/